  Dated: June 22, 2020


  The following is ORDERED:




_____________________________________________________________________




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF OKLAHOMA

  In Re:

  Brandon Wade Turney                                         Case No. 18-80674-TRC
                                                              Chapter 7

                        Debtor.

  CM Heavy Machinery, Inc.

                        Plaintiff,

  vs                                                          Adv. No. 20-8001-TRC

  Brandon Wade Turney

                        Defendant.

                           ORDER DENYING MOTION TO DISMISS

           Before the Court is Defendant Turney’s Motion to Dismiss Amended Complaint to

  Revoke Discharge with Brief in Support (Docket Entry 19) and Plaintiff’s Response thereto

  (Docket Entry 25). The Court conducted a telephonic hearing on this matter and heard arguments

  of both parties. Based upon the record, the Court agrees with Plaintiff that the Amended

  Complaint adequately states a claim for relief, therefore the motion to dismiss should be denied

  and the case be allowed to proceed.



    Case 20-08001       Doc 28       Filed 06/22/20 Entered 06/22/20 14:33:27         Desc Main
                                       Document     Page 1 of 5
Relevant Facts and Procedural History

         Plaintiff filed this case on January 20, 2020 seeking to revoke Defendant’s discharge

pursuant to 11 U.S.C. § 727(d)(1). Defendant filed a motion to dismiss pursuant to Fed. R. Civ.

App. 12(b)(6). This Court granted that motion but allowed Plaintiff time to file an amended

complaint before dismissal. Plaintiff has filed the Amended Complaint now before the Court.

Defendant alleges that this Complaint still fails to state a claim.

         Plaintiff’s charge is that it leased equipment to Turney Brothers Construction LLC

(“Turney Bros.”) which was used in the construction of oil and gas pipeline projects in Pecos

County, Texas. Turney Bros. did not pay Plaintiff for the rental of equipment used in the

construction projects. Defendant Brandon Turney was an officer of Turney Bros. during the

relevant time frame. Near the time Turney’s discharge was entered on January 21, 2019, Plaintiff

learned that Turney Bros. received payments for its work on the construction projects from

project owners which included payments for equipment rented from Plaintiff. Plaintiff alleges

that Turney, as a member of the LLC, received and controlled these funds, but failed to include

them on his bankruptcy schedules, and therefore obtained his discharge through fraud.

Conclusions of Law

         To withstand a motion to dismiss under Rule 12(b)(6), a complaint must contain “enough

facts to state a claim to relief that is plausible on its face.” 1 A claim is facially plausible “when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” 2 Bankruptcy Rule 7008 incorporates Fed. R.

Civ. P. 8, which requires “a short and plain statement of the claim to show that the pleader is




1
    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
2
    Aschcroft v. Iqbal, 556 U.S. 662, 678 (2009).


    Case 20-08001      Doc 28      Filed 06/22/20 Entered 06/22/20 14:33:27              Desc Main
                                     Document     Page 2 of 5
entitled to relief.” A court must accept as true all well-pleaded factual allegations of the

complaint, even if doubtful, and must construe the allegations in a light most favorable to the

claimant. 3 Dismissal under Rule 12(b)(6) is only appropriate “if the complaint alone is legally

insufficient to state a claim.” 4

        The elements of a claim to revoke a discharge pursuant to Section 727(d)(1) are that (1)

the debtor obtained a discharge through fraud, and (2) the movant did not know of the fraud

predischarge. 5 Both elements are required. Turney argues that the Amended Complaint fails to

sufficiently allege facts satisfying either element. He argues that the Amended Complaint lacks

specific allegations of fraud, and that he had no obligation to include in his schedules a receipt of

funds on behalf of Turney Bros. He also argues that Plaintiff knew this information prior to the

entry of his discharge, as stated in its Motion for Extension of Time to Object to Discharge filed

in the main case. 6 Its failure to act on that information prior to the entry of discharge prevents

Plaintiff from seeking to revoke his discharge.

        The Amended Complaint alleges that Turney, as an officer of Turney Bros., received and

controlled funds considered trust funds under Texas law beginning in 2014 through 2017 or

2018, yet failed to pay Plaintiff what Turney Bros. owed it out of those funds. Plaintiff alleges

that it learned this information from persons who paid funds to Turney Bros. Turney did not

include those funds or identify Turney Bros. as a source of income for 2016, 2017 or 2018 on his

bankruptcy schedules. These omissions constitute fraud and allowed Turney to obtain his




3
  Twombly, 550 U.S. at 555; Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007).
4
  Brokers’ Choice of America, Inc. v. NBC Universal, Inc., 861 F.3d 1081, 1104-05 (10th Cir.
2017) (citation omitted).
5
  McCarthy v. Nandalall (In re Nandalall), 434 B.R. 258, 266 (Bankr. N.D.N.Y. 2010) (citation
omitted).
6
  Case No. 18-80674, Docket Entry 79.


    Case 20-08001       Doc 28      Filed 06/22/20 Entered 06/22/20 14:33:27            Desc Main
                                      Document     Page 3 of 5
discharge in bankruptcy. Plaintiff points to Turney’s Statement of Financial Affairs, which

includes limited information regarding his connection to Turney Bros. He lists himself as a

member of two different limited liability companies/partnerships within 4 years of filing

bankruptcy. The first listed is Turney Bros Oilfield, oilfield services and pipelines. Turney failed

to include its address, EIN, accountant or bookkeeper, and dates of operation. The second

company is Bighorn LLC, a real estate business. Turney did provide its address in McAlester,

Oklahoma and date of operation from 2016-2018. He did not identify an accountant or

bookkeeper nor EIN for Bighorn LLC. Plaintiff does not state the amount Turney is alleged to

have received on behalf of Turney Bros. but alleges that $206,000 is unaccounted for in Turney’s

bankruptcy schedules. Turney listed just $22,746 in income from operating a business in 2016,

and $76,049 in wages, commissions, bonuses, and tips and $0 from operating a business in 2017.

       The Court finds that the Amended Complaint meets the minimum required to avoid

dismissal. Construed in a light most favorable to Plaintiff, the allegations do contain information

that suggest fraud by Turney in receiving and failing to remit funds pursuant to the Texas

Construction Trust Fund Act and in failing to disclose funds or payments from or on behalf of

Turney Bros. on his bankruptcy schedules. Plaintiff asserts that it attempted to learn what

payments were made to Turney Bros. by its customers prior to the entry of Debtor’s discharge

but did not confirm the information until near the time of discharge. The Court acknowledges

that Plaintiff has presented potentially contradictory information regarding the time it learned

about Turney’s receipt of funds and failure to disclose but believes this to be a fact question that

would better be addressed in a dispositive motion. The Court also notes that courts disagree

regarding the timing of filing a revocation of discharge action and strict application of

§ 727(d)(1)’s timing element when the objection deadline has passed but the discharge has not




  Case 20-08001       Doc 28     Filed 06/22/20 Entered 06/22/20 14:33:27             Desc Main
                                   Document     Page 4 of 5
been entered. At least one court in this circuit has allowed a revocation of discharge action under

§ 727(d) to proceed when the information supporting revocation is learned after the objection to

discharge deadline has passed but the discharge has not yet been entered. 7 There are fact issues

in this case and the Court finds that it should be allowed to proceed. However, the Court has

serious reservations regarding Plaintiff’s ability to successfully prosecute this action. The

Amended Complaint contains the bare minimum required to overcome dismissal at this stage.

Order of the Court

        IT IS THEREFORE ORDERED that the Motion to Dismiss Complaint to Revoke

Discharge filed by the Defendant (Docket Entry 10) is hereby denied.

        IT IS FURTHER ORDERED that this Defendant Brandon Turney is directed to file an

answer within fourteen (14) days of the date of the entry of this Order.

                                                ###




7
 Nazar v. Schowengerdt (In re Schowengerdt), 2004 WL 2334727 (Bankr. D. Kan. February 19,
2004) (a party may properly file a complaint under § 727(d) to revoke the discharge for conduct
occurring prior to the expiration of the FRBP 4004(a) period which the party did not discover in
time to file a complaint under § 727(a).)




    Case 20-08001     Doc 28     Filed 06/22/20 Entered 06/22/20 14:33:27              Desc Main
                                   Document     Page 5 of 5
